Exhibit 99.2 Hoak Media, LLC and Subsidiaries CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $293,011 and $288,516 as of March 31, 2014 and December 31, 2013, respectively Prepaid expenses and other current assets Income tax receivable Deferred income taxes, net Assets of discontinued operations Total current assets PROPERTY AND EQUIPMENT, at cost Land Buildings and improvements Towers Transmitters and antennas Broadcast equipment Other Accumulated depreciation ) ) PROPERTY AND EQUIPMENT, net INTANGIBLE ASSETS, net GOODWILL ASSETS OF DISCONTINUED OPERATIONS OTHER NONCURRENT ASSETS, net Total assets $ $ 1 Hoak Media, LLC and Subsidiaries CONSOLIDATED BALANCE SHEETS - CONTINUED March31, December 31, (Unaudited) LIABILITIES AND MEMBERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities Deferred revenue Current portion of notes payable Accrued interest Accrued income taxes - Liabilities of discontinued operations Total current liabilities NOTES PAYABLE, net of current portion DEFERRED INCOME TAXES, net LIABILITIES OF DISCONTINUED OPERATIONS Total liabilities COMMITMENTS AND CONTINGENCIES MEMBERS’ EQUITY Members’ interests Noncontrolling interest ) ) Total members’ equity Total liabilities and members’ equity $ $ 2 Hoak Media, LLC and Subsidiaries CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended March 31, (Unaudited) Gross revenue Local and regional advertising $ $ National advertising Political advertising Barter and other revenue Gross revenue Commissions Agency commissions National representative commissions Total commissions Net revenue Operating expenses Program and production News Technical Sales and promotion General and administrative Depreciation and amortization Barter and other operating expenses Total operating expenses Operating income Interest expense, net ) ) Other income (expense), net ) Income from continuing operations before income taxes Income tax expense ) ) Income from continuing operations Income from discontinued operations Net income Less: Net income (loss) attributable to noncontrolling interest 42 ) Net income attributable to Hoak Media, LLC $ $ 3 Hoak Media, LLC and Subsidiaries CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, 2013 (Unaudited) Cash flows from operating activities Net income $ $ Net income from discontinued operations ) ) Net income from continuing operations Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization Bad debt expense (Excess) deficit of barter revenue over barter expense ) Noncash compensation Loss (gain) on sale of assets ) Amortization of deferred financing costs Deferred income taxes ) Net changes in current assets and liabilities Accounts receivable, net Prepaid expenses and other current assets ) Income tax receivable ) Accounts payable ) ) Accrued liabilities ) ) Deferred revenue ) ) Net cash provided by operating activities, continuing operations Net cash (used in) operating activities, discontinued operations ) ) Net cash provided by operating activities Cash flows from investing activities Additions to property and equipment ) ) Proceeds from sale of assets Net cash used in investing activities, continuing operations ) ) Net cash provided by investing activities, discontinued operations - - Net cash used in investing activities ) ) 4 Hoak Media, LLC and Subsidiaries CONSOLIDATED STATEMENTS OF CASH FLOWS - CONTINUED Three Months Ended March 31, 2013 (Unaudited) Cash flows from financing activities Distributions $ ) $ ) Deferred financing costs ) - Repayment of note payable ) ) Net cash used in financing activities, continuing operations ) ) Net cash provided by financing activities, discontinued operations - - Net cash used in financing activities ) ) Net decrease in cash ) ) Cash at beginning of year, continuing and discontinued operations Cash at end of year, continuing operations $ $ Cash at end of year, discontinued operations $ $ Supplemental cash flow information Interest paid $ $ Taxes paid $ $ 5
